 

Exhibit 10.4

OMNIBUS

Amendment No. 9 to

Receivables Loan Agreement

AMENDMENT NO. 4 TO

SALE AND CONTRIBUTION AGREEMENT

This OMNIBUS Amendment no. 9 to Receivables Loan Agreement AND AMENDMENT NO. 4
TO SALE AND CONTRIBUTION AGREEMENT (this “Amendment”), effective as of May 14,
2018 (the “Effective Date”), is executed by and among HILTON GRAND VACATIONS
TRUST I LLC, a Delaware limited liability company (together with its successors
and assigns, the “Borrower”), HILTON RESORTS CORPORATION, a Delaware corporation
(the “Seller”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Paying Agent and Securities Intermediary, the financial
institutions signatory hereto as Managing Agents, the financial institutions
signatory hereto as Conduit Lenders, the financial institutions signatory hereto
as Committed Lenders and DEUTSCHE BANK SECURITIES, INC., as Administrative
Agent.  Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed thereto in the “Receivables Loan Agreement” (defined below).

WITNESSETH:

WHEREAS, the Borrower, the Managing Agents party thereto, the Administrative
Agent, Wells Fargo Bank National Association, as Securities Intermediary and
Paying Agent, the Conduit Lenders party thereto, and the Committed Lenders party
thereto are parties to that certain Receivables Loan Agreement dated as of May
9, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Loan Agreement”);

WHEREAS, the Borrower and Seller are party to that certain Sale and Contribution
Agreement, dated as of May 9, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale and Contribution Agreement”);
and

WHEREAS, as provided herein, the parties hereto have agreed to provide certain
waivers under the Receivables Loan Agreement and Sale and Contribution Agreement
and amend certain provisions of the Receivables Loan Agreement and the Sale and
Contribution Agreement, each as further described below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1.Annual Financial Statements.  The Administrative Agent and the
Majority Managing Agents agree that the financial statements and related
compliance certificate with respect to the Seller and its Subsidiaries on a
consolidated basis as at the end of the 2017 fiscal year delivered to the
Borrower on March 30, 2018 are in compliance with Section 4.2(a)(ii) and 4.2(b)
of the Sale and Contribution Agreement.

SECTION 2.Amendment to the Receivables Loan Agreement.  Effective as of the
Effective Date, and subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Receivables Loan Agreement is hereby amended as
follows:

 

--------------------------------------------------------------------------------

 

2.1Annex 2 to Exhibit I to the Receivables Loan Agreement is hereby amended to
replace the Notice Addresses for Hilton Grand Vacations Trust I LLC and Grand
Vacations Services LLC with the following:

HILTON GRAND VACATIONS TRUST I LLC

6355 Metro West Blvd, Suite 180

#1549

Orlando, FL 32835

Attn: VP Treasury

Grand Vacations Services LLC

5323 Millenia Lakes Blvd

Suite 400

Orlando, FL 32839

Attn: General Counsel

2.2Schedule III to the Receivables Loan Agreement is hereby amended to replace
the Notice Addresses for Hilton Grand Vacations Trust I LLC and Grand Vacation
Services, LLC with the following:

Borrower

Hilton Grand Vacations Trust I LLC

6355 Metro West Blvd, Suite 180

#1549

Orlando, FL 32835

Attention: VP Treasury

Telephone: 407.722.3100

Facsimile: 407.722.3776

Servicer:

Grand Vacations Services, LLC,

as Servicer

Attention: VP Treasury

6355 Metro West Blvd., Suite 180

Orlando, FL 32835

Phone: (407) 722-3270

Fax: (407) 722-3032

SECTION 3.Amendment to the Sale and Contribution Agreement.  Effective as of the
Effective Date, and subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Sale and Contribution Agreement is hereby amended
as follows:

3.1Exhibit D to the Sale and Contribution Agreement is hereby amended to replace
the Notice Addresses for Hilton Resorts Corporation and Hilton Grand Vacations
Trust I LLC with the following:

Hilton Resorts Corporation

5323 Millenia Lakes Blvd

Suite 400

Orlando, FL 32839

Attn: General Counsel

Tel. 407.722.3100

Fax: 407.722.3776

2

--------------------------------------------------------------------------------

 

Hilton Grand Vacations Trust I LLC

6355 Metro West Blvd, Suite 180

#1549

Orlando, FL 32835

Attn: VP Treasury

Tel. 407.722.3100

Fax: 407.722.3776

3.2Section 4.2(a) of the Sale and Contribution Agreement is amended and restated
in its entirety as follows:

“(i)within sixty (60) days after the end of each of the first three quarterly
fiscal periods of each fiscal year of the Seller, the unaudited balance sheet of
the Seller and its Subsidiaries on a consolidated basis as at the end of such
period and the related unaudited consolidated statements of income for the
Seller and its Subsidiaries for such period and the portion of the fiscal year
through the end of such period; and

(ii)within one hundred and five (105) days after the end of each fiscal year of
the Seller, the audited balance sheet of the Seller and its Subsidiaries on a
consolidated basis as at the end of such fiscal year and the related audited
consolidated statements of income for the Seller and its Subsidiaries and, if
prepared, related notes, shareholders' equity and retained earnings and of cash
flows for the Seller and its Subsidiaries on a consolidated basis for such year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that each of the aforementioned
statements fairly presents the financial condition and results of operations of
the Seller and its Subsidiaries on a consolidated basis at the end of, and for,
such fiscal year in accordance with GAAP, containing a footnote stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Default or Event of Default; provided,
however, that such statements of the Seller and its Subsidiaries shall not be
required to be audited or accompanied by an opinion thereon if the annual
financial statement information of the Seller and its Subsidiaries is included
in the consolidated audit of Hilton Grand Vacations Inc.”

SECTION 4.Conditions Precedent.  This Amendment shall become effective on the
Effective Date upon the satisfaction of the Administrative Agent having received
counterparts of this Amendment executed by each of the parties hereto.

SECTION 5.Representations, Warranties and Confirmations.  The Borrower hereby
represents and warrants that:

5.1It has the power and is duly authorized, including by all limited liability
company action on its part, to execute and deliver this Amendment.

5.2This Amendment has been duly and validly executed and delivered by it.

5.3This Amendment, the Sale and Contribution Agreement and Receivables Loan
Agreement as amended hereby, constitute legal, valid and binding obligations of
the Borrower and are enforceable against the Borrower in accordance with their
terms.

3

--------------------------------------------------------------------------------

 

5.4Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of the Borrower set forth in the
Receivables Loan Agreement are true and correct in all material respects as of
the date hereof (except to the extent such representations or warranties relate
solely to an earlier date and then as of such date).

5.5Immediately prior, and after giving all effect, to this Amendment, no event,
condition or circumstance has occurred and is continuing which constitutes a
Servicer Termination Event, Unmatured Servicer Termination Event, Default or
Event of Default.

SECTION 6.Delivery of Executed Amendment.  The Borrower covenants and agrees
that it will deliver an executed copy of this Amendment to the Servicer, the
Paying Agent, the Backup Servicer and the Custodian promptly following the
effectiveness hereof.

SECTION 7.Entire Agreement.  The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

SECTION 8.Effectiveness of Amendment.  Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Sale and Contribution
Agreement or the Receivables Loan Agreement, as applicable, shall remain in full
force and effect and are hereby ratified and confirmed.  This Amendment shall
not operate as a consent, waiver, amendment or other modification of any other
term or condition set forth in the Sale and Contribution Agreement or the
Receivables Loan Agreement or any right, power or remedy of the Administrative
Agent or any Managing Agent or Lender under the Sale and Contribution Agreement
or the Receivables Loan Agreement, except as expressly modified hereby.  Upon
the effectiveness of this Amendment, each reference in the Sale and Contribution
Agreement or the Receivables Loan Agreement to “this Agreement”, “this Sale and
Contribution Agreement” or “this Receivables Loan Agreement” or words of like
import shall mean and be references to the Sale and Contribution Agreement or
the Receivables Loan Agreement, as applicable, as amended hereby, and each
reference in any other Facility Document to the Sale and Contribution Agreement
or Receivables Loan Agreement or to any terms defined in the Sale and
Contribution Agreement or Receivables Loan Agreement which are modified hereby
shall mean and be references to the Sale and Contribution Agreement or
Receivables Loan Agreement, as applicable, or to such terms as modified hereby.

SECTION 9.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.Binding Effect.  This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 11.Headings.  The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 12.Novation.  This Amendment does not constitute a novation or
termination of the Receivables Loan Agreement, the Sale and Contribution
Agreement or any Facility Document and all obligations thereunder are in all
respects continuing with only the terms thereof being modified as provided
herein.

4

--------------------------------------------------------------------------------

 

SECTION 13.Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in a “.pdf” file shall be effective
as delivery of a manually executed counterpart of this Amendment.

SECTION 14.Fees, Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable fees and out-of-pocket expenses of Sidley Austin LLP, counsel for the
Administrative Agent, incurred in connection with the preparation, execution and
delivery of this Amendment and the other instruments and documents to be
delivered in connection herewith.

 

Signature Pages Follow

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

 

HILTON GRAND VACATIONS TRUST I LLC,

as Borrower

 

 

 

By:

 

/s/ Charles Corbin

 

Name:

 

Charles Corbin

 

Title:

 

EVP & Secretary

 

 

HILTON RESORTS CORPORATION,

as Seller

 

 

 

By:

 

/s/ Charles Corbin

 

Name:

 

Charles Corbin

 

Title:

 

EVP & Secretary

 

 

 

Signature Page to Omnibus Amendment No. 9 to Receivables Loan Agreement and
Amendment No. 4 to Sale and Contribution Agreement

--------------------------------------------------------------------------------

 

 

 

Deutsche Bank SECURITIES, INC.,

as Administrative Agent

 

 

 

By:

 

/s/ Nicole Byrns

 

Name:

 

Nicole Byrns

 

Title:

 

Director

 

 

 

 

 

By:

 

/s/ Suji Kang

 

Name:

 

Suji Kang

 

Title:

 

Vice President

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

as a Committed Lender and a Managing Agent

 

 

 

By:

 

/s/ Nicole Byrns

 

Name:

 

Nicole Byrns

 

Title:

 

Director

 

 

 

 

 

By:

 

/s/ Rob Sannicandro

 

Name:

 

Rob Sannicandro

 

Title:

 

Director

 

 

 

Signature Page to Omnibus Amendment No. 9 to Receivables Loan Agreement and
Amendment No. 4 to Sale and Contribution Agreement

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

as a Committed Lender and a Managing Agent

 

 

 

By:

 

/s/ Carl W. Anderson

 

Name:

 

Carl W. Anderson

 

Title:

 

Managing Director

 

 




Signature Page to Omnibus Amendment No. 9 to Receivables Loan Agreement and
Amendment No. 4 to Sale and Contribution Agreement

--------------------------------------------------------------------------------

 

 

 

BARCLAYS BANK PLC,

as a Committed Lender and a Managing Agent

 

 

 

By:

 

/s/ Chin-Yong Choe

 

Name:

 

Chin-Yong Choe

 

Title:

 

Director

 

 

SHEFFIELD RECEIVABLES COMPANY LLC,

as a Conduit Lender

 

 

 

By:

 

Barclays Bank PLC,

 

 

 

as attorney-in-fact

 

 

 

 

 

By:

 

/s/ Chin-Yong Choe

 

Name:

 

Chin-Yong Choe

 

Title:

 

Director

 

 




Signature Page to Omnibus Amendment No. 9 to Receivables Loan Agreement and
Amendment No. 4 to Sale and Contribution Agreement

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Committed Lender and a Managing Agent

 

 

 

By:

 

/s/ Leigh Poltrack

 

Name:

 

Leigh Poltrack

 

Title:

 

Vice President

 

 




Signature Page to Omnibus Amendment No. 9 to Receivables Loan Agreement and
Amendment No. 4 to Sale and Contribution Agreement

--------------------------------------------------------------------------------

 

 

 

SUNTRUSTBANK,

as a Committed Lender and a Managing Agent

 

 

 

By:

 

/s/ Emily Shields

 

Name:

 

Emily Shields

 

Title:

 

First Vice President

 

Signature Page to Omnibus Amendment No. 9 to Receivables Loan Agreement and
Amendment No. 4 to Sale and Contribution Agreement